UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March6, 2014 SMSACrane Acquisition Corp. (Exact name of registrant as specified in its charter) Nevada 000-53800 27-0984742 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1172 South Dixie Highway, Suite 335, Coral Gables, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (787) 685-5046 Former Address: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 4.01. Changes in Registrant’s Certifying Accountant. (a)Dismissal of Independent Registered Public Accounting Firm Effective on March 6, 2014, Goldman Accounting Services CPA, PLLC (the “Former Auditor”) was dismissed as the independent registered public accounting firm for SMSA Crane Acquisition Corp. (the “Company”).The Former Auditor served as the auditors of the Company’s financial statements for the period from July 24, 2013 through March 6, 2014. Because the Former Auditor was engaged on July 24, 2013, the Former Auditor did not issue any reports on the Company’s consolidated financial statements.The decision to change accountants was approved by the Company’s Board of Directors. From July 24, 2013 through March 6, 2014, the period during which the Former Auditor was engaged as the Company’s independent registered public accounting firm, there were no disagreements with the Former Auditor on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of the Former Auditor, would have caused the Former Auditor to make reference to the subject matter of the disagreements as defined in Item 304 of Regulation S-K in connection with any reports it would have issued, and there were no “reportable events” as such term is described in Item 304 of Regulation S-K. The Company has provided the Former Auditor with a copy of the foregoing disclosure, and requested that the Former Auditor furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with such disclosure.A copy of the letter from the Former Auditor addressed to the Securities and Exchange Commission dated as of March 11, 2014 is filed as Exhibit 16.1 to this Form 8-K. (b)Appointment of New Independent Registered Public Accounting Firm Effective March 10, 2014, Salberg & Company, P.A. (“Salberg”) was engaged to serve as the Company’s new independent registered public accounting firm.The engagement of Salberg as the Company’s new independent registered public accounting firm was approved by the Company’s Board of Directors. During the Company’s two most recent fiscal years and any subsequent interim period prior to Salberg’s engagement as the Company’s new independent registered public accounting firm, the Company did not consult with Salberg regarding either (i)the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements; or (ii) any matter that was either the subject of a disagreement as defined in Item 304 of Regulation S-K or a reportable event as such term is described in Item 304 of Regulation S-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Exhibit Former Auditor Letter 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SMSA Crane Acquisition Corp. Date: March 11, 2014 By: /s/ Alberto Burckhart Name: Alberto Burckhart Title: Chief Executive Officer 3
